Exhibit 10.51

AQUA AMERICA, INC.

and SUBSIDIARIES

2012 ANNUAL CASH INCENTIVE COMPENSATION PLAN

BACKGROUND

 

  •  

In 1989, the Company and its compensation consultant conducted a feasibility
study to determine whether the Company should implement an incentive
compensation plan. The study was prompted by the positive experience of other
investor-owned water companies with incentive compensation.

 

  •  

The study included interviews with executives and an analysis of competitive
compensation levels. Based on the results, the compensation consultant
recommended that the Company’s objectives and competitive practice supported the
adoption of an annual incentive plan (the “Plan”). The Company has had a cash
incentive compensation plan in place since 1990 and management and the Board of
Directors believe it has had a positive effect on the Company’s operations,
aiding employees, shareholders (higher earnings) and customers (better service
and controlling expenses).

 

  •  

The Plan has two components—a Management Incentive Program and an Employee
Recognition (“Chairman’s Award”) Program.

 

  •  

The Plan is designed to provide an appropriate incentive to the officers,
managers and certain other key employees of the Company. The Management
Incentive Program covers officers, managers and certain key employees of Aqua
America, Inc., and its subsidiaries.

 

  •  

Individual subsidiaries of the Company may adopt separate annual cash incentive
plans with the approval of the subsidiary’s Board of Directors.

 

  •  

All incentive awards under the Plan shall be paid by March 15 of the calendar
year following the calendar year in which such awards are earned.

MANAGEMENT INCENTIVE PROGRAM

Performance Measures

 

  •  

Annual incentive bonus awards are calculated by multiplying an individual’s
Target Bonus by a Company Factor based on the applicable company’s performance
and an Individual Factor based on the individual employee’s performance.



--------------------------------------------------------------------------------

  •  

The approach of having a portion of the calculation of the annual incentive
bonus tied to the applicable company’s financial performance is appropriate as
the participants’ assume some of the same risks and rewards as the shareholders
who are investing in the company and making its capital construction and
acquisition programs possible. Customers also benefit from the participants’
individual objectives being met, as improvements in performance are accomplished
by controlling costs, improving efficiencies and enhancing customer service. For
these reasons, future rate relief should be lessened and less frequent, which
directly benefits all customers.

 

  •  

The after-tax net income from continuing operations or earnings before interest,
taxes and depreciation (“EBITD”) for the applicable company or business unit
relative to its annual budget will be the primary measure for the company’s
performance. The measurement to be used as the Company Factor (financial factor,
thresholds and weighting by applicable business unit) for each participant will
be established by the Executive Compensation Committee for those participants
whose annual incentive compensation is determined by the Committee and by the
Chairman of the Company for all other participants. Each year a “Target Net
Income” or “Target EBITD” level will be established for the applicable company
or business unit. Portions of the Company Factor may be tied to the financial
targets of more than one company or business unit for some participants whose
responsibilities involve more than one company or business unit. For purposes of
the Plan, the Target Net Income or EBITD may differ from the budgeted net income
or EBITD level. The applicable company’s or business unit’s final net income or
EBITD may exclude the impact of any unbudgeted extraordinary gains or losses as
a result of changes in accounting principles and the financial results may be
adjusted for other factors as deemed appropriate by the Executive Compensation
Committee for those participants whose annual incentive compensation is
determined by the Committee, and by the Chairman of the Company for the other
participants.

 

  •  

The threshold level of performance is set at 75 percent of the Target Net Income
or Target EBITD. If the final net income or EBITD for the applicable company or
business unit for the year is less than 75 percent of the Target Net Income or
Target EBITD, the Company Factor for that company or business unit will be set
at 0%. No additional bonus will be earned for results exceeding 110 percent of
the Target Net Income or EBITD.

 

  •  

Each individual’s performance and achievement of his or her objectives will also
be evaluated and factored into the bonus calculation (the “Individual Factor”).
Performance objectives for each participant are established each year and are
primarily directed toward customer growth, improving customer service,
controlling costs and improving efficiencies and productivity. Each objective
has specific performance measures that are used to determine the level of
achievement for each objective. A participant’s target Individual Factor should
be no more than 90 points, with the possibility of additional points up to 110
points being awarded for measurable performance above the participant’s targeted
performance level. Participants must achieve at least 70 points for their
Individual Factor to be eligible for a bonus award under the Plan.



--------------------------------------------------------------------------------

Participation

 

  •  

Eligible participants consist of officers, managers and certain key employees.

 

  •  

Participation in the Management Incentive Program will be determined each year.
Each participant will be assigned a “Target Bonus Percentage” ranging from 5 to
70 percent depending on duties and responsibilities. The Executive Compensation
Committee will approve the Target Bonus Percentage for the CEO and the senior
officers designated by the Committee each year.

 

  •  

The Target Bonus Percentage for each participant will be applied to their base
salary.

 

  •  

Actual bonuses may range from 0, if the company’s financial results fall below
the minimum threshold or the participant does not make sufficient progress
toward achieving his or her objectives (i.e. performance measure points totaling
less than 70 points), to 187.5 percent if performance — both Company and
individual — is rated at the maximum.

 

  •  

New employees who are hired into a position that is eligible to participate in
the Management Incentive Plan, will normally be eligible to receive a portion of
the bonus calculated in accordance with this Plan that is pro-rated based on the
number of full calendar months between the new employee’s hire date and the end
of the calendar year.

 

  •  

Employees who would otherwise be eligible to participate in this Management
Incentive Plan, but who leave employment with the company, either voluntarily
(other than for retirement), or involuntarily, prior to the end of the Company’s
fiscal year will not receive a bonus for the year in which their employment
terminates.

 

  •  

If an employee who would otherwise be eligible to participate in this Management
Incentive Plan dies, the company will pay the deceased employee’s estate a
portion of the bonus the deceased employee would otherwise have been entitled to
assuming a 100% Company Factor and 100% Individual Factor, but pro-rated for the
number of full calendar months the employee completed before his or her death.



--------------------------------------------------------------------------------

  •  

If an employee who would otherwise be eligible to participate in this Management
Incentive Plan retires from the Company within the first ten (10) months of the
Company’s fiscal year, the employee will receive payment of the bonus calculated
under the terms of this Plan that the employee would otherwise have been
entitled to assuming a 100% Company Factor and 100% Individual Factor, but
pro-rated for the number of full calendar months the employee completed before
his or her retirement. If an employee who would otherwise be eligible to
participate in this Management Incentive Plan retires from the Company after
completion of the first ten (10) months of the Company’s fiscal year, the
employee will receive payment of the bonus calculated under the terms of this
Plan, but pro-rated for the number of full calendar months the employee
completed before his or her retirement.

Compliance

 

  •  

The Management Incentive Program is intended to comply with the short-term
deferral rule set forth in the regulations under section 409A of the Code, in
order to avoid application of section 409A to the Management Incentive Program.
If and to the extent that any payment under this Management Incentive Program is
deemed to be deferred compensation subject to the requirements of section 409A,
this Management Incentive Program shall be administered so that such payments
are made in accordance with the requirements of section 409A.

Recovery of Incentive Compensation

 

  •  

In the event of a significant restatement of our financial results caused by
fraud or willful misconduct, the Company reserves the right to review the
incentive compensation received by the participant with respect to the period to
which the restatement relates, recalculate the Company’s results for the period
to which the restatement relates and seek reimbursement of that portion of the
incentive compensation that was based on the misstated financial results from
the participant whose fraud or willful misconduct was the cause of the
restatement.

Company Factor

 

  •  

Company performance will be measured on the following schedule:

 

September 30, September 30,         Percent of
Target     Company
Factor  

Threshold

       <75 %      0 %         75        35           80        40           85
       45           90        60           95        80   

Plan

       100        100           105        110           ³110        125   



--------------------------------------------------------------------------------

  •  

The actual Company Factor should be calculated by interpolation between the
points shown in the table above.

 

  •  

Regardless of the Company rating resulting from this Schedule, the Executive
Compensation Committee retains the authority to determine the final Company
Factor for participants whose annual incentive compensation is determined by the
Committee and by the Chairman of the Company for the other participants under
the Plan.

Individual Factor

 

  •  

Individual performance will be measured on the following scale:

 

September 30,

Performance Measure

Points

     Individual
Factor  

0 - 69

       0 % 

70

       70 % 

80

       80 % 

90

       90 % 

100

       100 % 

110

       110 % 

 

  •  

In addition, up to 40 additional points and additional percentage points may be
awarded to a participant at the discretion of the Chairman for exemplary
performance, subject to approval by the Executive Compensation Committee for
those participants whose annual incentive compensation is determined by the
Committee. Individual performance points for the Chief Executive Officer are
determined by the Executive Compensation Committee.

Sample Calculations

Example 1

 

September 30,

Salary or

     $ 70,000   

Target Bonus

       10 percent  ($7,000) 

Company Factor

       100 percent   

Individual Factor

       90 percent   

Calculation:

 

September 30, September 30, September 30, September 30, September 30, September
30,

Target Bonus

     x      Individual
Factor     x      Company
Factor     =      Individual
Bonus  Earned  

$7,000

     x        100 %    x        90 %    =      $ 6,300   



--------------------------------------------------------------------------------

Example 2

 

September 30,

Salary or

     $ 70,000   

Target Bonus

       10 percent  ($7,000) 

Company Factor

       70 percent   

Individual Factor

       90 percent   

Calculation:

 

September 30, September 30, September 30, September 30, September 30, September
30,

Target Bonus

     x      Individual
Factor     x      Company
Factor     =      Individual
Bonus  Earned  

$7,000

     x        90 %    x        70 %    =      $ 4,410   

Example 3

 

  •  

If the Individual Factor is rated below 70 points, no bonus would be earned
regardless of the Company Factor.

Calculation:

 

September 30, September 30, September 30, September 30, September 30, September
30,

Individual

Target Bonus

     x      Company
Factor     x      Individual
Factor        =      Bonus Earned  

$7,000

     x        100 %    x        0         =      $ 0   

Example 4

 

  •  

If the Company Factor is allocated between two companies, the bonus will be
calculated separately based on the allocation.

Calculation:

 

September 30, September 30, September 30, September 30, September 30, September
30, September 30, September 30, Target Bonus      x      Company
Factor     x      Company
Allocation     x      Individual
Factor     =      Bonus Earned  

$7,000

     x        100 %    x        20 %    x        90 %    =      $ 1,260   

$7,000

     x        110 %    x        80 %    x        90 %    =      $ 5,544   

Total Bonus

                          =      $ 6,804   

 



--------------------------------------------------------------------------------

EMPLOYEE RECOGNITION (“CHAIRMAN’S AWARD”) PROGRAM

 

1. In addition to the Management Incentive Program, the Company maintains an
Employee Recognition Program known as the Chairman’s Award program to reward
non-union employees who are not eligible for the management bonus plan for
superior performance that contains costs, improves efficiency and productivity
of the workforce and better serves our customers. Awards may also be made for a
special action or heroic deed, or for a project that positively impacts the
performance or image of the Company. Awards are entirely discretionary and may
or may not be awarded to any individual employee. The availability of Awards is
also contingent upon the Company’s meeting certain metrics of successful
performance.

 

2. Awards may be made from an annual pool designated by the Chairman of Aqua
America with the approval of the Executive Compensation Committee. Unused funds
will not be carried over to the next year. If financial performance warrants,
management may request special Awards under the program. The individual Award
calculation and the distribution of Chairman’s Awards to non-management
employees are solely at the discretion of the officer to whom the employee
reports and the Chairman of Aqua America. No Chairman’s Award(s) granted to
non-management employees in prior years should be construed as a guaranty of
future awards.

 

3. In general, the company or business unit must achieve at least 90% of its
EBITD or net income objective for the year to be eligible for the full amount of
the pool created for Chairman’s Awards for that company or business unit for the
year. Chairman’s Awards will not be made to employees of a company or business
unit that does not achieve at least 75% of its EBITD or net income objective for
the year, however, the Chairman may approve a pool of up to 50% of the annual
pool that would otherwise be available for that company or business unit for
awards to the eligible employees of that company or business unit if the company
or business unit achieves between 75% and 89.9% of its EBITD or net income
target.

 

4. Awards may be made throughout the year, however, no more than one-third of a
company’s Chairman’s Award pool may be awarded until the company’s final EBITD
or net income for the year is determined.

 

5. Nominations for employees to receive Chairman’s Awards will be made to the
applicable officer and should include documentation on the reasons for the
recommendations. The applicable officer will review the nominations and forward
their recommendations to the Chairman of Aqua America. The applicable officer
has complete discretion to choose to recommend an Award or not, depending on
factors and considerations deemed by the officer as relevant. Moreover, the
Chairman may exercise his own discretion to determine if any individual employee
will receive an Award.

 

6. The Chairman will determine the individuals to actually receive a bonus and
the amount. The maximum award to any one employee is $10,000.



--------------------------------------------------------------------------------

7. An employee must be actively employed by the Company at the end of the fiscal
year in order to be eligible to be considered to receive a Chairman’s Award,
unless the award is made to the eligible employee during the year.

 

8. All Chairman’s Awards under the Employee Recognition Program shall be paid by
March 15 of the calendar year following the calendar year in which such awards
are earned.

 

9. The Employee Recognition Program is intended to comply with the short-term
deferral rule set forth in the regulations under section 409A of the Code, in
order to avoid application of section 409A to the Plan. If and to the extent
that any payment under this Employee Recognition Program is deemed to be
deferred compensation subject to the requirements of section 409A, this Employee
Recognition Program shall be administered so that such payments are made in
accordance with the requirements of section 409A.